Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquires user 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “user information acquisition section”, “operation information acquisition section”, “arrival time estimation section” and “grouping section” nothing in the claim element precludes the steps from practically being performed in the mind under mental steps under a human using pen and paper. For example, “acquire”, “acquire”, “estimate”, and “generate” in the context of this claim encompasses the user to mentally/manually acquire user moving information and operation information, estimate the arrival time of the user and generate user group information. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements- a “vehicle ride system”, “user information acquisition section”, “operation information acquisition section”, “arrival time estimation section” to perform the above recited steps. The computer elements recited at a high-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9, further describe the identified abstract idea. The generic computer component of claims 2-9 (user information acquisition section, grouping section, operation information, arrival time estimation section, arrival time estimation section, vehicle information acquisition section, vehicle allocation section, ride support system) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. referred herein as Choi (U.S. Patent Application Publication No. 2019/0271552).

As to claim 1, Choi teaches a vehicle share ride support system comprising: 
a user information acquisition section that acquires user moving information on an operating vehicle of a public transportation to be used by a user, a planned alighting departure/arrival place, and a destination of the user (para. 23); 
an operation information acquisition section that acquires operation information on an arrival time of the operating vehicle at the planned alighting departure/arrival place (para. 24-25);
an arrival time estimation section that estimates the arrival time of the user at the planned alighting departure/arrival place based on the user moving information and the operation information (para. 24 and 53); and 

As to claim 2, Choi teaches the vehicle share ride support system according to claim 1. 
Choi further teaches:
wherein the user information acquisition section acquires a current location of the user from a mobile terminal of the user, and estimates the operating vehicle to be used by the user based on the acquired current location (para. 56-57).
As to claim 3, Choi teaches the vehicle share ride support system according to claim 1. 
Choi further teaches:
wherein the user information acquisition section acquires commuting route information of the user, and estimates the operating vehicle to be used by the user, the planned alighting departure/arrival place, and/or the destination based on the commuting route information (para. 56-57).
As to claim 4, Choi teaches the vehicle share ride support system according to claim 1. 
Choi further teaches:
wherein the grouping section generates and outputs the user group information of the group of the users who arrive at the planned alighting departure/arrival place by using the operating vehicle (para. 24, 53 and 56-57).
As to claim 5, Choi teaches the vehicle share ride support system according to claim 1. 
Choi further teaches:
wherein: the operation information contains delay information of the operating vehicle; and the arrival time estimation section acquires the delay information from a server managed in the public transportation or a mobile terminal of an information provider (para. 24, 53 and 56-57).
As to claim 6, Choi teaches the vehicle share ride support system according to claim 1. 
Choi further teaches:
wherein: the arrival time estimation section re-estimates the arrival time when the operation information has been changed; and when the arrival time is re-estimated, the grouping section re-generates and outputs the user group information based on the re-estimated arrival time (para. 35).
As to claim 7, Choi teaches the vehicle share ride support system according to claim 1. 
Choi further teaches:
a vehicle information acquisition section that acquires vehicle information on the vehicle available for share ride with the users; and a vehicle allocation section that allocates the available vehicle to the user group indicated by the user group information based on the vehicle information (para. 24 and 55-57).
As to claim 8, Choi teaches the vehicle share ride support system according to claim 7. 
Choi further teaches:
wherein the vehicle allocation section updates the vehicle allocation when the user group information is re-generated (para. 55-57).
As to claim 9, Choi teaches the vehicle share ride support system according to claim 7. 
Choi further teaches:
wherein the vehicle corresponds to a shared vehicle to be shared with the users, a share ride vehicle intended to be permitted for share ride by an owner of the vehicle, or a taxi that allows a preliminarily assigned driver to transport the user upon request (para. 55-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. referred herein as Choi (U.S. Patent Application Publication No. 2019/0271552) in view of Shoval et al. referred herein as Shovel (U.S. Patent Application Publication No. 2020/0334987).

As to claim 10, Choi teaches all the limitations of claim 1 as discussed above.
Choi does not teach:
the public transportation includes a railroad, a bus, or an airplane.
However, Shoval teaches a system for servicing ride requests using a vehicle wherein the vehicle is a van or bus (para. 46).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use a bus in the transportation system of Choi as taught by Shoval. Motivation to do so comes from the knowledge that using a bus instead of a vehicle would accommodate a larger number of passengers and therefore reduce wait times of passengers and increasing the profits of the service provider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628